DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 13 - 17, 19 - 20, 22 - 25, 27 - 28, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claims 13 and 27, several of the features of these claims were known in the art as evidenced by the combination of KUNO (U.S. PG Pub. No. 2020/0025878) in view of NISHIYAMA (U.S. PG Pub. No. 2018/0096486) which renders obvious the limitations of parent claims 12 and 26. In particular, KUNO discloses a quadratic function calculation unit for calculating quadratic functions (ellipses) approximated based on a plurality of distance measurement data measured by the distance measurement unit at ¶¶ [0026], [0032]-[0041] and FIGS. 5(a)-5(d). But, KUNO does not disclose that among the distance measurement data used for calculating the quadratic function selected by the quadratic function selection unit, two points of the distance measurement data corresponding to one end on the quadratic function and the distance measurement data corresponding to the other end on the quadratic function are defined as cluster edges or among points on the quadratic function selected by the quadratic function selection unit, two points of a point approximated to the distance measurement data at one end and a point approximated to the distance measurement data at the other end are 
With regards to claims 14 - 15, 19, 23, these claims depend from claim 13 and therefore incorporate the features of that claim that were found allowable. These claims are found allowable for the same reasons as were provided with respect to their parent claim(s).
With regards to claims 16 and 28, several of the features of these claims were known in the art as evidenced by the combination of KUNO (U.S. PG Pub. No. 2020/0025878) in view of NISHIYAMA (U.S. PG Pub. No. 2018/0096486) which renders obvious the limitations of parent claims 12 and 26. In particular, KUNO discloses a quadratic function calculation unit for calculating quadratic functions (ellipses) approximated based on a plurality of distance measurement data measured by the distance measurement unit at ¶¶ [0026], [0032]-[0041] and FIGS. 5(a)-5(d). But, KUNO does not disclose that among the distance measurement data used for calculating the quadratic function selected by the quadratic function selection unit, two points of the distance measurement data corresponding to one end and the other end on the quadratic function are defined as cluster edges or among the points on the quadratic function selected by the quadratic function selection unit, a point approximated to the distance measurement data at one end and a point approximated to the distance measurement data of the other end are defined as cluster edges, and wherein the orientation estimation unit comprises a second orientation estimation unit which estimates a direction perpendicular to a line connecting a midpoint of the cluster edges and a vertex of the quadratic function selected by the quadratic function selection unit as the orientation of the target.
With regards to claims 17, 20, 24, 
With regards to claim 22, several of the features of this claim were known in the art as evidenced by the combination of KUNO (U.S. PG Pub. No. 2020/0025878) in view of NISHIYAMA (U.S. PG Pub. No. 2018/0096486) which renders obvious the limitations of parent claim 12. In particular, KUNO discloses a quadratic function calculation unit for calculating quadratic functions (ellipses) approximated based on a plurality of distance measurement data measured by the distance measurement unit at ¶¶ [0026], [0032]-[0041] and FIGS. 5(a)-5(d). But, KUNO does not disclose the quadratic function calculation unit calculates the quadratic function approximated on the basis of a plurality of distance measurement data based on two at least coordinate systems respectively of xy coordinate system and yx coordinate system.
With regards to claim 25, several of the features of this claim were known in the art as evidenced by the combination of KUNO (U.S. PG Pub. No. 2020/0025878) in view of NISHIYAMA (U.S. PG Pub. No. 2018/0096486) which renders obvious the limitations of parent claim 12. In particular, KUNO discloses a quadratic function calculation unit for calculating quadratic functions (ellipses) approximated based on a plurality of distance measurement data measured by the distance measurement unit at ¶¶ [0026], [0032]-[0041] and FIGS. 5(a)-5(d). But, KUNO does not disclose the orientation estimation unit further updates the estimated orientation of the target by Kalman filter and estimates the orientation after update as the orientation of the target.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “distance measurement unit”,  “quadratic function calculation unit”, “orientation estimation unit” in claims 12-25, “ellipse calculation unit”  in claims 18 - 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 26 - 29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 26 - 29 taken as a whole, is directed to the description of a computer program.  When a claimed invention taken as a whole is directed to a mere program listing, i.e., to only its description or expression, it is descriptive material per se and hence non-statutory.  Since a computer program is merely a set of instructions capable of being executed by a computer, the computer program itself is not a process and a claim for a computer program, without the non-transitory computer-readable medium needed to realize the computer program's functionality, is treated as non-statutory functional descriptive material.”   MPEP § 2106.01.





(continued on next page)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12, 18, 21, 26, 29, are rejected under 35 U.S.C. 103 as being unpatentable over KUNO (U.S. PG Pub. No. 2020/0025878) in view of NISHIYAMA (U.S. PG Pub. No. 2018/0096486).
With regards to claim 12, as a matter of claim construction, it is observed that ellipses are species of quadratic function referred to in the art as bivariate quadratic functions. Applicant provides equations of  quadratic functions in formulas 2 and 3 on page 16, par. [0030] of the specification of the application-as-filed. The formulas provided by applicant are species of quadratic function referred to in the art as univariate quadratic functions. See, Wikipedia, “Quadratic Function.” The exemplary embodiments do not limit the scope of the term quadratic function. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns
Regarding the prior art, the limitations of this claim are obvious over the teachings of the prior art, as evidenced by the following references:
The KUNO reference
KUNO discloses a distance measurement unit for measuring a target at ¶¶ [0024]-[0026].
KUNO discloses a quadratic function calculation unit for calculating quadratic functions (ellipses) approximated based on a plurality of distance measurement data measured by the distance measurement unit at ¶¶ [0026], [0032]-[0041] and FIGS. 5(a)-5(d); but, does not specify the data is based on a plurality of coordinate systems. However, this limitation was known in the art as evidenced by NISHIYAMA reference discussed below.

    PNG
    media_image1.png
    326
    404
    media_image1.png
    Greyscale

KUNO discloses a quadratic function selection unit for selecting the quadratic function having the smallest approximation error to the plurality of distance measurement data among the quadratic functions calculated by the quadratic function calculation unit at ¶¶ [0026], [0065].
KUNO discloses an orientation estimation unit for estimating an orientation of the target based on the quadratic function selected by the quadratic function selection unit at ¶¶ [0026], [0065].
The NISHIYAMA reference
NISHIYAMA discloses a measurement unit for measuring a target and acquiring a plurality of measurement data based on a plurality of coordinate systems at ¶¶ [0015]-[0016], [0028] and FIG. 1.

    PNG
    media_image2.png
    443
    1097
    media_image2.png
    Greyscale

NISHIYAMA discloses a quadratic function calculation unit for calculating quadratic functions (ellipses) approximated based on the measurement data at ¶¶ [0033], [0036]-[0037].
NISHIYAMA discloses a quadratic function selection unit for selecting the quadratic function (ellipse) having the smallest approximation error (“the shape of the approximation model most fits the cross-sectional shape is obtained”) to the plurality of distance measurement data among the quadratic functions calculated by the quadratic function calculation unit at ¶¶ [0036]-[0037]
NISHIYAMA discloses an orientation estimation unit for estimating an orientation of the target based on the quadratic function selected by the quadratic function selection unit at ¶¶ [0031], [0037].
At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to acquire measurement data based on a plurality of coordinate systems, as taught by NISHIYAMA, when calculating quadratic functions (ellipses) approximated based on a plurality of distance measurement data measured by the distance 
With regards to claim 18, KUNO discloses an ellipse calculation unit for calculating an approximate ellipse based on a plurality of distance measurement data measured by the distance measurement unit, wherein the orientation estimation unit estimates the orientation of the target based on the ellipse calculated by the ellipse calculation unit at ¶¶ [0026], [0032]-[0041] and FIGS. 5(a)-5(d); ¶ [0065].
With regards to claim 21, KUNO discloses the orientation estimation unit estimates any of the orientations among the orientation of the target estimated based on the ellipse calculated by the ellipse calculation unit, the orientation of the target estimated based on the quadratic function selected by the quadratic function selection unit, and an estimation orientation this time of the target estimated based on an orientation of the target estimated previous time, as the orientation of the target by a correlation processing based on the estimation orientation this time of the target at ¶¶ [0026], [0032]-[0041] and FIGS. 5(a)-5(d); ¶ [0065].
With regards to claim 26, the steps of the instructions of the program recited by this claim are obvious over the combination of KUNO and NISHIYAMA for the same reasons as were presented with respect to claim 1, which is an apparatus performing these same steps.
With regards to claim 29, the steps of the instructions of the program recited by this claim are obvious over the combination of KUNO and NISHIYAMA for the same reasons as were presented with respect to claim 18, which is an apparatus performing these same steps.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230.  The examiner can normally be reached on 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID F DUNPHY/Primary Examiner, Art Unit 2668